An examination of the majority opinions in the case of United States v. United Mine Workers of America, 67 S. Ct. 677, convinces me that the decision in that case has no application to the question involved here. The court was dealing with an Act of Congress and the powers of the courts thereunder. Here we are dealing with the exercise of the executive power and authority conferred by the constitution on the chief executive. Under the constitutional segregation of the powers of the government; the legislative, executive and judicial; *Page 349 
the court may well consider the legal effect of an executive act after it has been committed, but may not control the chief executive's discretion.
In Stein v. Morrison, 9 Idaho 426, 453, 75 P. 246, 255, we said:
"It seems to us that to keep within the spirit of our Constitution (article 2, § 1) and form of government which recognizes the independence and specific character of the 'three distinct departments' of government, that the judicial department could not attempt to prohibit either of the other departments from acting within the recognized scope of their respective branches of the government, but that, on the other hand, the legal effect of such action after it has been taken may be inquired into by the court."